UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 22, 2011 FIRST MID-ILLINOIS BANCSHARES, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 0-13368 37-1103704 (State of Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 1 MATTOON, IL (Address of Principal Executive Offices) (Zip Code) (217) 234-7454 (Registrant’s Telephone Number, including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 8.01Other Events. On February 22, 2011, the Board of Directors of First Mid-Illinois Bancshares, Inc. (the “Company”) authorized the repurchase of $5 million of additional shares of the Company’s common stock by the Company either in the open market or in privately negotiated transactions, bringing the total amount of common stock that the Company is authorized to repurchase under all it repurchase programs to approximately $5,918,000.This repurchase program has no fixed expiration date. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST MID-ILLINOIS BANCSHARES, INC. Dated:February 24, 2011By: /s/ William S. Rowland William S. Rowland President and Chief Executive Officer
